DETAILED ACTION
	This Office Action is in response to the Election and Amendment filed on May 13, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 18-20 in the reply filed on May 13, 2022 is acknowledged.
Newly submitted claims 21-37 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
This application contains claims directed to the following patentably distinct species:

B.	Fig. 22-29B
	Claims 21-30

C. 	Fig.  18A-20D
	Claims 31-37

The species are independent or distinct because they each disclose elements not found in the other. For instance, species B (pertaining to claims 21-30) discloses forming a III-V based ferroelectric on sidewalls of the multilayer stack. Species C (pertaining to claims 31-37) discloses forming a ferroelectric layer disposed on sidewalls of the multi-layer stack exposed by the one or more trenches, wherein portions of the ferroelectric layer contacting the plurality of gate electrode layers have first columnar-like grains with a long-axis direction perpendicular to a contacting surface of each of the plurality of gate electrode layers. In addition, these species are not obvious variants of each other based on the current record.
This invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-37 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 21-37 directed to the invention non-elected without traverse.  Accordingly, claims 21-37 have been cancelled.

Allowable Subject Matter
Claims 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art references, alone or in combination, do not show a method of forming a ferroelectric memory device, comprising: forming a multi-layer stack on a substrate, wherein the multi-layer stack comprises a plurality of dielectric layers and a plurality of conductive layers stacked alternately and has a trench penetrating therethrough; introducing a Group III element precursor, a Group V element precursor and a transition metal precursor into a process chamber to form a IIl-V based ferroelectric layer on a sidewall of the trench; and forming a channel layer on the III-V based ferroelectric layer.
The closest prior art references include Young (US Pub. 2021/0242240 A1), Wang (US Pub. 2021/0327888 A1), Celinska (WO 02091473 A1), and Doyle (WO 2018236356 A1) disclose various elements of the claims. Wang is particularly relevant in that Wang discloses forming and using a III-V based ferroelectric layer that includes a transition metal for a semiconductor device. However, Wang does not specifically disclose the process of introducing the Group III element precursor, the Group V element precursor, and the transition metal precursor into a process chamber to form the III-V based ferroelectric layer on the sidewall of the trench.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815